Appeal by two employers and insurance carriers from an award of the Workmen’s Compensation Board for disability benefits made jointly against both employers. Claimant had suffered two previous industrial accidents in which he sustained injuries to his right knee, and an award of compensation has been made against- each employer for such previous accidents. There is *789evidence in the record that as a result of these industrial accidents claimant’s right knee occasionally “ locked,” with the effect that he suddenly lost practically the entire use of his right leg. On the occasion here involved claimant was injured in an automobile accident while operating his own automobile, and the board has found that the injuries he sustained in this automobile accident were due to the sudden “locking” of claimant’s right knee, with the result that he was unable to apply the brake. Appellants urge that the injuries sustained in the automobile accident bear no relation to the industrial accident. The board has found that such injuries were the result of a consequential accident flowing from the two prior industrial accidents. There is sufficient evidence to present a clear question of fact and to sustain this finding. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present' — Poster, P. J., Bcrgan, Coon, Halpern and Imrie, JJ. [See post, p. 845.]